IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-19-00001-CV

                       IN RE CANDICE MCCOMB,
                  AS INDEPENDENT ADMINISTRATRIX
               OF THE ESTATE OF CORY DELANE STEWART


                                 Original Proceeding



                                        ORDER


       On January 3, 3019, this Court received relator’s Petition for Writ of Mandamus

and accompanying motion to stay the upcoming trial set for February 4, 2019. After

reviewing the contents of relator’s filings, a response is requested to Relator’s Petition for

Writ of Mandamus. See TEX. R. APP. P. 52.8(b). Any response must be filed with the Clerk

of this Court within 21 days from the date of this letter. Furthermore, we grant relator’s

unopposed motion to stay the February 4, 2019, trial setting until this matter has been

resolved by this Court.

                                                  PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Stay granted; response requested
Order issued and filed January 9, 2019




In re McComb                             Page 2